PARKER, Judge.
The sole question for our determination is whether the court erred in dismissing plaintiffs’ action on the ground of res judicata. We hold that it did not.
“Res judicata deals with the effect of a former judgment in favor of a party upon a subsequent attempt by the other party to relitigate the same cause of action.” King v. Grindstaff, 284 N.C. 348, 355, 200 S.E. 2d 799, 804 (1973). “It is fundamental that a final judgment, rendered on the merits, by a court of competent jurisdiction, is conclusive of rights, questions and facts in issue, as to parties and privies, in all actions involving the same matter.” Bryant v. Shields, 220 N.C. 628, 634, 18 S.E. 2d 157, 161 (1942). “Ordinarily, the plea of res judicata may be maintained only where there is an identity of parties, of subject matter and of issues.” Kleibor v. Rogers, 265 N.C. 304, 307, 144 S.E. 2d 27, 30 (1965).
Here, there was identity of parties, the plaintiffs and defendants in the present action being plaintiffs and defendants in the prior action. The subject matter of both actions was the same, a written contract between the parties dated 24 June 1968 which required defendants to make certain payments to plaintiffs. The complaints filed in both actions contain many of the same allegations, including the allegation that since 1 July 1969 defendants have failed to make the required money *580payments pursuant to the terms of that contract. That the plaintiffs sought in the prior action to obtain a money judgment based on a judicial enforcement of the contract, while in this action plaintiffs seek a money judgment for damages resulting from defendants alleged breach of the contract, provides a distinction without a difference. The ultimate issue in both actions was the same, whether defendants had wrongfully failed to pay any sums which the 1968 contract obligated them to pay. Implicit in the court’s conclusion in the prior judgment that the contract did not require defendants to make any further payments to plaintiffs was that the contract had not been breached by defendants’ refusal to make such payments. The rule of res judi-cata “ . . . prevails as to matters essentially connected with the subject matter of the litigation and necessarily implied in the final judgment, although no specific finding may have been made in reference thereto. If the record of the former trial shows the judgment could not have been rendered without deciding the particular matter, it will be considered as having settled that matter as to all future actions between the parties.” Craver v. Spaugh, 227 N.C. 129, 132, 41 S.E. 2d 82, 84 (1947).
Final judgment adverse to plaintiffs was entered in this matter in the prior action. Such judgment is res judicata and bars the present action. Summary judgment was properly granted for defendants.
Affirmed.
Judges Martin and Arnold concur.